Citation Nr: 1546253	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-16 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to May 1967.  He is the recipient of the Combat Infantryman Badge (CIB).

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  The Veteran submitted a notice of disagreement with this determination in March 2010, and timely perfected his appeal in May 2011.

Travel Board Hearing

In April 2015, the Veteran testified before the undersigned Veterans Law Judge, sitting at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims file.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).


FINDINGS OF FACT

1.  The Veteran is the recipient of the Combat Infantryman Badge.

2.  The Veteran suffered acoustic trauma during service as an infantryman and fire crewman, which involved noise exposure from gun fire, explosions, and helicopters.

3.  Audiometry testing shows a current hearing loss disability for VA purposes.

4.  The Veteran is both competent and credible to report a current diagnosis of bilateral tinnitus.

5.  The credible and competent evidence of record demonstrates that symptoms of hearing loss and tinnitus have been continuous since the Veteran's noise exposure during service.


CONCLUSIONS OF LAW

1.  By resolving all reasonable doubt in the Veteran's favor, a disability manifested by bilateral hearing loss is due to disease or injury that was incurred coincident with active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).

2.  By resolving all reasonable doubt in the Veteran's favor, bilateral tinnitus is due to disease or injury that was incurred coincident with active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of his time in active duty service.  Specifically, the Veteran alleges that his duties as an Infantryman and fire crewman exposed him to acoustic trauma.  The Board concurs.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Governing Law and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet .App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection for hearing loss specifically may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)".  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

Analysis

Initially, the Board notes that Section 1154(b) provides that, if a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(d) (2015).  As noted above, the Veteran is the recipient of the CIB.  Accordingly, the combat presumption of 38 U.S.C.A. § 1154(b) applies to this appeal.

The Veteran's May 1967 service separation examination shows a normal clinical evaluation.  Specifically, the audiometric results indicated:


500
1000
2000
3000
4000
R
-10 (5)
-10 (0)
-10 (0)
N/A
-10 (-5)
L
-10 (5)
-10 (0)
-10 (0)
N/A
-10 (-5)

Service treatment records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization - American National Standards Institute (ISO-ANSI) standard.  Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  ISO-ANSI units are indicated in parentheses above.  

Despite the normal audiometric findings at discharge, the Veteran credibly testified that he suffered from excessive noise exposure during every mission, to include noise from helicopters and guns mounted thereon.  See Travel Board Hearing Transcript, p. 5, April 14, 2015.  He further indicated that he was not able to wear earplugs or hearing protection because he would not be able to hear commands.  Id.  For this reason, the Board finds that the evidentiary record establishes that the Veteran suffered acoustic trauma during service.  See Hensley, 5 Vet. App. at 159.

Next, the record includes evidence showing current hearing loss meeting the criteria to be considered a disability for VA purposes, pursuant to 38 C.F.R. § 3.385.  During his June 2009 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
R
25
30
35
60
70
L
25
35
40
55
60

The Veteran's right and left ear speech recognition scores were 74 percent and 78 percent, respectively.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss, bilaterally.  Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the Veteran was diagnosed with tinnitus by Dr. T.M., his private physician, in May 2011.  

The Veteran also testified that he suffers from tinnitus.  See Travel Board Hearing, p. 10.  Since lay statements may serve to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation, the Board finds the Veteran's testimony to be credible evidence of a current diagnosis of tinnitus.  38 C.F.R. § 3.303(a) (2015); Jandreau, supra.

Finally, the record presents evidence showing that it is as likely as not that the Veteran's current bilateral hearing loss disability and tinnitus are the result of his in-service noise exposure.

As a threshold matter on this question, the Board finds that sensorineural hearing loss constitutes an "other organic diseases of the nervous system."  It is VA's long-standing practice to consider the disease as such.  Accordingly, it is subject to presumptive service connection under 38 CFR 3.309(a) and, correspondingly, the chronicity and continuity of symptomatology provisions of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1337.

Resulting from this preliminary finding, the Board further finds that the evidence of record establishes that it is at least as likely as not that the Veteran's hearing loss has existed since his acoustic trauma in service.  Specifically, the Veteran testified at his April 2015 Board hearing that his hearing loss has been present since service.  The Board finds that the testimony of the Veteran is credible and competent evidence. As such it establishes that the Veteran's impaired hearing loss began during service and existed continuously since that time.  

Weighing against the claim, the June 2009 VA examiner concluded that the Veteran's hearing loss is less likely than not due to military noise exposure.  At the time of the examination, the Veteran reported having difficulty hearing in any situation when he was not facing the speaker.  He reported extensive combat noise exposure and acoustic trauma secondary to serving in an infantry group during the Vietnam War.  He also denied any history of occupational or recreational noise exposure.  See VA Audiological Examination Report, June 27, 2009.

The VA examiner conceded that the Veteran had an extensive history of combat noise exposure but noted that his service hearing evaluations indicated normal hearing.  Although the VA examiner noted some question as to the exact reliability of the Veteran's discharge hearing evaluation in 1967, the results seemed to indicate normal hearing at all frequencies.  As such, the VA examiner concluded that it was less likely than not that the Veteran's hearing loss began or was due to his military service.  Id.

For several reasons, the Board assigns the June 2009 VA examiner's opinion limited probative weight.  First, the VA examiner relied on an inaccurate factual foundation.  Most significantly, the VA examiner did not account for the lay statements from the Veteran demonstrating hearing loss during service and that he had suffered with this condition since that time.  Second, the VA examiner's ultimate opinion is not supported and is entirely conclusory.  This conclusory opinion fails to address whether, regardless of whether the Veteran's current hearing loss could be, even in part, attributed to his in-service acoustic trauma.  Overall, due to the inadequate factual foundation and the unsupported conclusion, the June 2009 VA examiner's opinion must be assigned minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Conversely, in May 2011, the Veteran's private physician, T.M., M.D., indicated that he had evaluated the Veteran and found that, after reviewing his service treatment records and listening to the Veteran's personal account of his noise exposure both during and following his military service, it was more likely than not that the Veteran's bilateral hearing loss was directly related to his exposure to acoustic trauma during military service.  It was also noted that the Veteran's tinnitus began in service as sensorineural hearing loss is a primary cause of tinnitus.  See Private Medical Record, T.M., M.D., May 30, 2011.  Thus, when weighing the more probative lay statements and the positive medical opinion of Dr. T.M., against the less probative June 2009 VA examiner's opinion, the Board finds that the evidence record establishes that it is at least as likely as not that the Veteran's impaired hearing and tinnitus have existed continuously since his active duty service.

In light of the foregoing, the evidence of record shows acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes,  competent lay evidence of current tinnitus, and competent and credible evidence of hearing loss and tinnitus existing continuously since service.  See Hensley, 5 Vet. App. at 159.  After resolving all reasonable doubt in the Veteran's favor, the evidence is at least in a state of relative equipoise on all material elements of the claim.  Service connection for bilateral hearing loss and bilateral tinnitus is warranted, and the claims are granted.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015); Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


